              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,               PO-19-05249-GF-JTJ

            Plaintiff,                   VIOLATION:
                                         7353272
      vs.                                Location Code: M13

 MARK A. METTERNICH,                     ORDER

            Defendant.


     Based upon the United States’ motion to dismiss the citation for lack of

evidence, and for good cause shown, IT IS ORDERED that citation number

7353272 is DISMISSED.

     IT IS FURTHER ORDERED that the bench warrant issued on or about

December 5, 2019 is QUASHED.

     DATED this 14th day of February, 2020.
